DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/23/2019.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (US 2017/0221443 A1 hereinafter Koh).

In regards to claim 1, Koh discloses a display driving method, comprising: 
controlling a source driver to output a data signal, wherein the data signal comprises a plurality of first active pulse signals and a timing difference between a starting point of the first active pulse signal in a Nth row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the Nth row (see figure 5A, timing difference between the start of the data signal DS and gate signal GS1 is minimal) is smaller than a timing difference between a starting point of the first active pulse signal in a (N+M)th row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the (N+M)th row (see figures 5A and 5B, timing difference between the start of the data signal DS and gate signal GSK is T4, which is great than the timing difference of the first gate line); 
wherein the first active pulse signal in the Nth row is used for driving the sub-pixel unit in the Nth row, and the first active pulse signal in the (N+M)th row is used for driving the sub-pixel unit in the (N+M)th row (see figure 1, GS1 is applied to the first gate line GL1 and GSK is applied to the Kth gate line GLK); and 
wherein the sub-pixel unit in the Nth row is closer to the source driver than the sub-pixel unit in the (N+M)th row, and N and M are positive integers greater than or equal to 1 (see figure 1, gate line GL1 is closer to the data driver than gate line GLK).

(see figures 5A and 5B, the timing difference between the end of the data signal DS and the end of the gate signal is greater than zero).

In regards to claim 9, Koh discloses a display driving circuit, comprising: 
a controller and a source driver communicatively connected to the controller (see figure 1, timing controlling part 150), wherein: 
the controller is configured to control the source driver to output a data signal (see figure 1); 
the data signal comprises a plurality of first active pulse signals (see figures 5A and 5B); 
a timing difference between a starting point of the first active pulse signal in a Nth row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the Nth row (see figure 5A, timing difference between the start of the data signal DS and gate signal GS1 is minimal) is smaller than a timing difference between a starting point of the first active pulse signal in a (N+M)th row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the (N+M)th row (see figures 5A and 5B, timing difference between the start of the data signal DS and gate signal GSK is T4, which is great than the timing difference of the first gate line);  
the first active pulse signal in the Nth row is used for driving the sub-pixel unit in the Nth row, and the first active pulse signal in the (N+M)th row is used for driving the sub-pixel unit in (see figure 1, GS1 is applied to the first gate line GL1 and GSK is applied to the Kth gate line GLK); and 
the sub-pixel unit in the Nth row is closer to the source driver than the sub-pixel unit in the (N+M)th row, and N and M are positive integers greater than or equal to 1 (see figure 1, gate line GL1 is closer to the data driver than gate line GLK).

In regards to claim 15, Koh discloses a display device, comprising: 
a display panel and a display driving circuit, the display driving circuit being configured to drive the display panel and comprising a controller and a source driver communicatively connected to the controller, wherein: 
the controller is configured to control the source driver to output a data signal (see figure 1); 
the data signal comprises a plurality of first active pulse signals (see figures 5A and 5B);  
the first active pulse signal in a Nth row is used for driving a sub-pixel unit in a Nth row (see figure 1, GS1 is applied to the first gate line GL1 and GSK is applied to the Kth gate line GLK); 
a timing difference between a starting point of the first active pulse signal in the Nth row and a starting point of a gate drive signal corresponding to the sub-pixel unit in the Nth row (see figure 5A, timing difference between the start of the data signal DS and gate signal GS1 is minimal) is smaller than a timing difference between a starting point of the first active pulse signal in a (N+M)th row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the (N+M)th row (see figures 5A and 5B, timing difference between the start of the data signal DS and gate signal GSK is T4, which is great than the timing difference of the first gate line);
the sub-pixel unit in the Nth row is closer to the source driver than the sub-pixel unit in the (N+M)th row (see figure 1, gate line GL1 is closer to the data driver than gate line GLK); and 
N and M are positive integers greater than or equal to 1 (see figure 1).

Allowable Subject Matter
Claims 2-7, 10-14, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art teach or suggest the limitation of wherein the data output control signal comprises a plurality of second active pulse signals.  None of the cited prior art teach or suggest the limitation of a timing difference between a starting point of the first active pulse signal in each row of the Nth row, a (N+1)th row, . . . , and a (N+M−1)th row and a starting point of a gate drive signal corresponding to each row, respectively, is the same.  None of the cited prior art specifically disclose the limitation of wherein the timing difference is 0 to 0.5 μs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628